COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           CONTINUING ORDER OF ABATEMENT

Appellate case name:        In re Barbara Latham, et al., relators

Appellate case number:      01-18-00649-CV

Trial court case number:    456,059

Trial court:                Probate Court No. 2 of Harris County

        This Court’s January 3, 2019 Order of Abatement had abated this case for the new
respondent, the Honorable Michael Newmann, to reconsider the Honorable Mike Wood’s
May 30, 2018 order for fees, sanctions and contempt and the August 7 and 30, 2018 orders
to show cause in this amended mandamus petition. See TEX. R. APP. P. 7.2(b). That Order
had directed relators to set a hearing date within 30 days of that Order and had directed the
probate clerk to file a supplemental clerk’s record within 40 days of that Order. On March
15, 2019, the probate court clerk filed an information sheet in this Court stating that the
“Supplemental Clerk’s Record has not been file[d] because we have not had any hearings
in this case recently.”
        Accordingly, the Court sua sponte continues to abate this original proceeding and
orders the respondent, Judge Newmann, to sign an order or issue a docket entry setting a
hearing date notifying all the parties within 10 days of the date of this Order for a hearing
to be held within 20 days of the date of this Order, and for that hearing to be recorded by
a court reporter. The trial court coordinator shall advise the Clerk of this Court of the
hearing date as soon as it is set. The Court further orders the probate court clerk to file a
supplemental clerk’s record and orders the court reporter to file the supplemental
reporter’s record of the hearing, both within 30 days of the date of this Order.
        This case continues to be abated, treated as a closed case, and removed from this
Court’s active docket. This original proceeding will be reinstated on this Court’s active
docket when the supplemental clerk’s and reporter’s records that comply with this Order
are filed in this Court. This Court will also consider a motion to reinstate by any party.

      It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes_______________________
                   ☒ Acting individually     Acting for the Court
Date: __March 26, 2019___